Matter of Kevon L. (2019 NY Slip Op 04476)





Matter of Kevon L.


2019 NY Slip Op 04476


Decided on June 6, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2019

Friedman, J.P., Tom, Kapnick, Kahn, JJ.


9557

[*1]In re Kevon L., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Susan Barrie, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Rebecca L. Visgaitis of counsel), for presentment agency.

Order of disposition, Family Court, New York County (Emily M. Olshansky, J.), entered on or about December 12, 2017, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted robbery in the first degree, attempted grand larceny in the fourth degree, and criminal possession of a weapon in the fourth degree, and placed him with the Close to Home Program for a period of 18 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the court's credibility determinations. The victim's testimony was corroborated by police observations and reasonable
inferences that could be drawn therefrom. The evidence established that appellant threatened the victim with a knife while demanding that he turn over his property.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 6, 2019
CLERK